19-3
     Ahmed v. Garland

                                                                           BIA
                                                                   A073 544 457
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 7th day of December, two thousand twenty-
 5   one.
 6
 7   PRESENT:
 8            JOSÉ A. CABRANES,
 9            RAYMOND J. LOHIER, JR.,
10            STEVEN J. MENASHI,
11                 Circuit Judges.
12   _____________________________________
13
14   FARID AHMED,
15            Petitioner,
16
17                      v.                                  19-3
18                                                          NAC
19   MERRICK B. GARLAND,
20   UNITED STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                    Amy N. Gell, Gell & Gell, New
25                                      York, NY.
26
27   FOR RESPONDENT:                    Joseph H. Hunt, Assistant Attorney
28                                      General; Anthony P. Nicastro,
 1                             Assistant Director; Yanal H.
 2                             Yousef, Trial Attorney, Office of
 3                             Immigration Litigation, United
 4                             States Department of Justice,
 5                             Washington, DC.

 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10       Petitioner   Farid   Ahmed,   a   native   and   citizen   of

11   Bangladesh, seeks review of a December 13, 2018, decision of

12   the BIA denying his motion to reopen.   In re Farid Ahmed, No.

13   A 073 544 457 (B.I.A. Dec. 13, 2018).   We assume the parties’

14   familiarity with the underlying facts and procedural history.

15       The applicable standards of review are well established.

16   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 168-69 (2d Cir.

17   2008).   Ahmed asserted that members of established political

18   parties would persecute him if he returned to Bangladesh

19   because they would impute to him an opposing political opinion

20   based on his brother’s role in a minority political party.

21   He also asked the BIA to reopen his case based on an approved

22   visa petition filed on his behalf by his U.S. citizen wife.

23   We find no abuse of discretion in the BIA’s decision.


                                   2
 1         First, it is undisputed that Ahmed’s 2018 motion to

 2   reopen was untimely because he filed it more than fifteen

 3   years after his removal order became final in 2002.                           See

 4   8 U.S.C.     § 1229a(c)(7)(C)(i);            8 C.F.R.        § 1003.2(c)(2).

 5   Second,    although   the    filing       deadline    does     not    apply   if

 6   reopening is sought to apply for asylum based on a material

 7   change in conditions in the country of removal, 8 U.S.C.

 8   § 1229a(c)(7)(C)(ii);        8 C.F.R.        § 1003.2(c)(3),          the     BIA

 9   reasonably    determined     that     Ahmed     failed    to    establish      a

10   material change in conditions in Bangladesh.                 The BIA did not

11   err in assigning minimal weight to Ahmed’s brother’s letter

12   as it was from an interested witness and did not reflect any

13   threats against Ahmed or threats or harm to other family

14   members on account of his brother’s activities.                        See Y.C.

15   v. Holder, 741 F.3d 324, 332, 334 (2d Cir. 2013) (holding

16   that “[w]e generally defer to the agency’s evaluation of the

17   weight to be afforded an applicant’s documentary evidence”

18   and   upholding   BIA’s     decision      not   to   credit     letter      from

19   applicant’s spouse); see also In re H-L-H- & Z-Y-Z-, 25 I. &

20   N. Dec. 209, 215 (BIA 2010) (finding letters from family and

21   friends    insufficient      support        because      they        were   from


                                           3
 1   interested    witnesses   not   subject    to   cross-examination),

 2   overruled on other grounds by Hui Lin Huang v. Holder, 677

 3   F.3d 130, 133–38 (2d Cir. 2012).          In addition, the country

 4   conditions evidence demonstrated long-standing and continuing

 5   political violence between rival parties rather than worsened

 6   conditions since Ahmed’s 2000 merits hearing.         See In re S-

 7   Y-G-, 24 I. & N. Dec. 247, 253 (BIA 2007) (“In determining

 8   whether evidence accompanying a motion to reopen demonstrates

 9   a material change in country conditions that would justify

10   reopening, [the agency] compare[s] the evidence of country

11   conditions submitted with the motion to those that existed at

12   the time of the merits hearing below.”).

13          Finally, the BIA did not misperceive the law in declining

14   to reopen in light of Ahmed’s purported eligibility to adjust

15   status based on an approved visa petition filed by his U.S.

16   citizen wife.      His eligibility to adjust does not implicate

17   an exception to the 90-day time limit for reopening.           See

18   Matter of Yauri, 25 I. & N. Dec. 103, 105 (BIA 2009); see

19   also    8 U.S.C.   § 1229a(c)(7)(C)    (identifying   exceptions);

20   8 C.F.R. § 1003.2(c) (same).          Accordingly, reopening was

21   available on this basis only in the “exercise of the [BIA’s]


                                      4
 1   sua sponte authority.”    Mahmood v. Holder, 570 F.3d 466, 469

 2   (2d Cir. 2009) (discussing 8 C.F.R. § 1003.2(a)).    Where, as

 3   here, the BIA simply determined there were no exceptional

 4   circumstances, we lack jurisdiction to review the agency’s

 5   “entirely   discretionary”   decision   declining   to   reopen

 6   proceedings sua sponte.    Ali v. Gonzales, 448 F.3d 515, 518

 7   (2d Cir. 2006).

 8       For the foregoing reasons, the petition for review is

 9   DENIED.   All pending motions and applications are DENIED and

10   stays VACATED.

11                                FOR THE COURT:
12                                Catherine O’Hagan Wolfe,
13                                Clerk of Court




                                    5